CoopeR,'C. J.,
delivered the opinion of the court.
The instructions given by the court properly instructed the jury that if by negligence of the defendant’s employees the horse of the plaintiff was run down by the train, or driven upon the bridge and thereby injured, when by the exercise of proper care this might have been avoided, the plaintiff was entitled to a verdict.
*123The instructions asked by the defendant and refused by the court were properly refused. It may be true that the horse went upon the bridge as therein stated and was killed by falling therefrom, but if he went upon the bridge to escape the approaching train negligently driven toward him by the servants of the company, it was responsible for the injury which resulted. Neither of the refused instructions contained an announcement of this proposition, but the jury was informed by them that if the horse went upon the bridge and was not struck by the engine the law was for the defendant. There is nothing in the evidence which would have warranted the jury in finding that the horse of his own volition strayed on the bridge, and only under such circumstances could the instructions as asked be correct. It is true that a railroad company is not ordinarily liable for injury resulting from fright occasioned by the running of its trains, but when its servants are informed of the dangerous situation of an animal they must act with reference to its known habits in avoiding injury. If, as in this case, the animal is perceived by the servants on the embankment of the road, with a bridge in front, common prudence requires that the train be stopped, both to prevent injury by actual collision and to avoid self-inflicted injury resulting from the efforts of the animal to escape.
The argument and remarks of counsel, to which exception was taken, do not require a reversal of the judgment. Affirmed.